SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Defendant Fermina Thomas appeals her conviction following a guilty plea to one count of possession with intent to distribute 50 grams or more of a substance containing a cocaine base in violation of 21 U.S.C. § 841(a)(1), 841(b)(l)(A)(iii). Thomas’s sole contention on appeal is that 21 U.S.C. § 841(b)(1)(A) unconstitutionally requires a judge to determine the quantity of drugs for sentencing purposes, and that 21 U.S.C. § 841(b) is therefore unconstitutional on its face. Because a panel of this court recently rejected the same argument, U.S. v. Outen, 286 F.3d 622, 634-36 (2d Cir.2002), we affirm Thomas’s conviction and sentence.
The judgment of the district court is AFFIRMED.